Title: 20. A Bill Directing the Course of Descents, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that henceforth when any person having title to any real estate of inheritance, shall die intestate as to such estate, it shall descend and pass in parcenery to his kindred male and female in the following course: that is to say:
To his children or their descendants, if any there be:

If there be no children, nor their descendants, then to his father:
If there be no father, then to his mother, brothers and sisters and their descendants, or such of them as there be:
If there be no mother, nor brother, nor sister, nor their descendants, then the inheritance shall be divided into two moieties, one of which shall go to the paternal, the other to the maternal kindred, in the following course, that is to say:
First to the grandfather.
If there be no grandfather, then to the grandmother, uncles and aunts on the same side, and their descendants, or such of them as there be:
If there be no grandmother, uncle nor aunt, nor their descendants, then to the great-grandfathers, or great-grandfather if there be but one:
If there be no great grandfather, then to the great-grandmothers, or great-grandmother if there be but one, and the brothers and sisters of the grandfathers and grandmothers, and their descendants, or such of them as there be:
And so on in other cases without end; passing to the nearest lineal male ancestors; and for the want of them to the lineal female ancestors in the same degree, and the descendants of such, male and female lineal ancestors, or to such of them as there be.
But no right in the inheritance shall accrue to any persons whatever, other than to children of the intestate, unless they be in being and capable in law to take as heirs at the time of the intestates death.
And where for want of issue of the intestate, and of father, mother, brothers and sisters and their descendants, the inheritance is before directed to go by moieties to the paternal and maternal kindred, if there should be no such kindred on the one part, the whole shall go to the other part: And if there be no kindred either on the one part or the other, the whole shall go to the wife or husband of the intestate. And if the wife or husband be dead, it shall go to her or his kindred, in the like course as if such wife or husband had survived the intestate and then died, entitled to the estate.
And in the cases before-mentioned where the inheritance is directed to pass to the ascending and collateral kindred of the intestate, if part of such collaterals be of the whole blood to the intestate, and other part of the half blood only, those of the half blood shall inherit only half so much as those of the whole blood: But if all be of the half blood, they shall have whole portions, only giving to the ascendants (if there be any) double portions.
And where the children of the intestate, or his mother, brothers, and sisters, or his grandmother, uncles, and aunts, or any of his   female lineal ancestors living, with the children of his deceased lineal ancestors male and female in the same degree come into the partition, they shall take per capita, that is to say, by persons; and where a part of them being dead, and a part living, the issue of those dead have right to partition, such issue shall take per stirpes or by stocks, that is to say, the share of their deceased parent.
And where any of the children of the intestate, or their issue, shall have received from the intestate in his life time any real estate by way of advancement, and shall chuse to come into partition with the other parceners, such advancement shall be brought into hotchpot with the estate descended.
In making title by descent it shall be no bar to a demandant that any ancestor through whom he derives his descent from the intestate, is or hath been an alien. Bastards also shall be capable of inheriting or of transmitting inheritance on the part of their mother, in like manner as if they had been lawfully begotten of such mother.
Where a man having by a woman one or more children, shall afterwards intermarry with such woman, such child or children if recognized by him shall be thereby legitimated. The issue also of marriages deemed null in law shall nevertheless be legitimate.
